UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1577



SUN CHUL LEE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A34-404-037)


Submitted:   June 21, 2006                 Decided:   July 18, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard W. Moore, Jr., Towson, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Kristin K. Edison, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sun Chul Lee, a native and citizen of South Korea, seeks

review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of a motion to reconsider

its prior order denying a discretionary waiver under § 212(c) of

the Immigration and Nationality Act.     Subsequent to the filing of

Lee’s petition for review on May 27, 2005, he filed a motion to

reopen with the Board that was denied by order of October 17, 2005.

Lee did not petition for review of that order.

             On appeal, Lee challenges both the Board’s affirmance of

the denial of his motion to reconsider and its denial of the motion

to reopen.    Lee may not challenge in this appeal the Board’s order

denying the motion to reopen, as he did not file a timely petition

for review from that order.     A petitioner has thirty days to file

a petition for review.      See 8 U.S.C. § 1252(b)(1) (2000).   This

time period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”     Stone v. INS, 514 U.S. 386, 405

(1995).   Accordingly, because Lee did not file a petition for

review within thirty days of the Board’s order denying his motion

to reopen, this court’s review is limited to the Board’s order

affirming the denial of the motion to reconsider.

             The Board ruled that Lee did not warrant the grant of a

motion to reconsider because he did not assert an error of fact or

law in the challenged decision.     We have reviewed the record and


                                 - 2 -
the Board’s order and find that the Board did not abuse its

discretion in affirming the immigration judge’s denial of the

motion to reconsider on this ground.    See 8 C.F.R. § 1003.2(a),

.23(b) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

We therefore deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 3 -